(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  HORNE ET AL. v. DEPARTMENT OF AGRICULTURE

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

      No. 12–123.      Argued March 20, 2013—Decided June 10, 2013
The Agricultural Marketing Agreement Act of 1937 (AMAA), which was
  enacted to stabilize prices for agricultural commodities, regulates
  only “handlers,” i.e., “processors, associations of producers, and others
  engaged in the handling” of covered agricultural commodities, 7
  U. S. C. §608c(1). Any handler that violates the Secretary of Agricul-
  ture’s marketing orders may be subject to civil and criminal penal-
  ties. §§608a(5), 608a(6), and 608c(14). One such order, the Califor-
  nia Raisin Marketing Order (Marketing Order or Order), established
  a Raisin Administrative Committee (RAC), which recommends set-
  ting up annual reserve pools of raisins that are not to be sold on the
  open domestic market, and which recommends what portion of a par-
  ticular year’s production should be included in the pool. The Order
  also requires handlers to pay assessments to help cover the RAC’s
  administrative costs.
     Petitioners, California raisin growers, started a business that pro-
  cessed more than 3 million pounds of raisins from their farm and 60
  other farms during the two crop years. When they refused to surren-
  der the requisite portions of raisins to the reserve, the United States
  Department of Agriculture (USDA) began administrative proceed-
  ings, alleging that petitioners were handlers who were required to re-
  tain raisins in reserve and pay assessments. Petitioners countered
  that as producers, they were not subject to the Order. They also
  raised an affirmative defense that the Order violated the Fifth
  Amendment’s prohibition against taking property without just com-
  pensation. An Administrative Law Judge found that petitioners were
  handlers, found that they had violated the AMAA and the Marketing
  Order, and rejected their takings defense. On appeal, a judicial of-
  ficer agreed that petitioners were handlers who had violated the
2            HORNE v. DEPARTMENT OF AGRICULTURE

                                 Syllabus

    Marketing Order, imposed fines and civil penalties, and declined to
    address the takings claim. Petitioners sought review in the Federal
    District Court. Granting summary judgment to the USDA, it found
    that substantial evidence supported the agency’s determination that
    petitioners were handlers rather than producers, and it rejected peti-
    tioners’ takings claim. The Ninth Circuit affirmed. It agreed that
    petitioners were handlers subject to the Marketing Order, but con-
    cluded that it lacked jurisdiction to resolve the takings claim, which
    they should have raised in the Court of Federal Claims. It recognized
    that when a handler raises a takings defense, Court of Federal
    Claims Tucker Act jurisdiction gives way to the AMAA’s comprehen-
    sive remedial scheme, see 7 U. S. C. §608c(15), but found that peti-
    tioners had brought the takings claim in their capacity as producers.
Held: The Ninth Circuit has jurisdiction to decide petitioners’ takings
 claim. Pp. 9–15.
    (a) That court incorrectly determined that petitioners brought their
 takings claim as producers rather than handlers. Petitioners argued
 that they were producers—and thus not subject to the AMAA or the
 Marketing Order—but both the USDA and the District Court con-
 cluded that they were handlers. And the fines and civil penalties for
 failure to reserve raisins were levied on them in that capacity. Be-
 cause the Marketing Order imposes duties on petitioners only in
 their capacity as handlers, their takings claim raised as a defense
 against those duties is necessarily raised in that same capacity. In
 finding otherwise, the Ninth Circuit confused petitioners’ statutory
 argument that they were producers with their constitutional argu-
 ment that, assuming they were handlers, their fine violated the Fifth
 Amendment. The relevant question is whether a federal court has
 jurisdiction to adjudicate a takings defense raised by a handler seek-
 ing review of a final agency order. Pp. 9–10.
    (b) The Government’s claim that petitioners’ takings-based defense
 was rightly dismissed on ripeness grounds is unpersuasive, and its
 reliance on Williamson County Regional Planning Comm’n v. Hamil-
 ton Bank of Johnson City, 473 U. S. 172, is misplaced. There, a
 plaintiff ’s claim that a zoning decision effected a taking without just
 compensation was not ripe. But the claim failed because the plaintiff
 could not show that it had been injured by the Government’s action
 when there had been no final decision. Here, petitioners were subject
 to a final agency order imposing concrete fines and penalties. The
 takings claim in Williamson County was also not yet ripe because the
 plaintiff had not sought “compensation through the procedures [pro-
 vided by] the State.” Id., at 194. The Government argues that peti-
 tioners’ takings claim is premature because the Tucker Act affords a
 remedy, but, in fact, the AMAA provides a comprehensive remedial
                     Cite as: 569 U. S. ____ (2013)                      3

                                Syllabus

  scheme that withdraws Tucker Act jurisdiction over a handler’s tak-
  ings claim. As a result, there is no alternative remedy. Pp. 10–14.
     (c) A takings-based defense may be raised by a handler in the con-
  text of an enforcement proceeding initiated by the USDA under
  §608c(14). The provision’s text does not bar handlers from raising
  constitutional defenses to the USDA’s enforcement action. Allowing
  handlers to do so would not diminish the incentive to file direct chal-
  lenges to marketing orders under §608c(15)(A), for a handler who re-
  fuses to comply with a marketing order and waits for an enforcement
  action will be liable for significant monetary penalties if the constitu-
  tional challenge fails. It would also make little sense to force a party
  to pay an assessed fine in one proceeding and then turn around and
  sue for recovery of that same money in another proceeding. See
  Eastern Enterprises v. Apfel, 524 U. S. 498, 520. Pp. 14–15.
673 F. 3d 1071, reversed and remanded.

  THOMAS, J., delivered the opinion for a unanimous Court.
                        Cite as: 569 U. S. ____ (2013)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 12–123
                                   _________________


      MARVIN D. HORNE, ET AL., PETITIONERS v. 

         DEPARTMENT OF AGRICULTURE

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                 [June 10, 2013] 


   JUSTICE THOMAS delivered the opinion of the Court.
   Under the Agricultural Marketing Agreement Act of
1937 (AMAA) and the California Raisin Marketing Order
(Marketing Order or Order) promulgated by the Secretary
of Agriculture, raisin growers are frequently required to
turn over a percentage of their crop to the Federal Gov-
ernment. The AMAA and the Marketing Order were
adopted to stabilize prices by limiting the supply of raisins
on the market. Petitioners are California raisin growers
who believe that this regulatory scheme violates the Fifth
Amendment. After petitioners refused to surrender the
requisite portion of their raisins, the United States De-
partment of Agriculture (USDA) began administrative pro-
ceedings against petitioners that led to the imposition
of more than $650,000 in fines and civil penalties. Peti-
tioners sought judicial review, claiming that the monetary
sanctions were an unconstitutional taking of private prop-
erty without just compensation. The Ninth Circuit held
that petitioners were required to bring their takings claim
in the Court of Federal Claims and that it therefore lacked
jurisdiction to review petitioners’ claim. We disagree.
2        HORNE v. DEPARTMENT OF AGRICULTURE

                     Opinion of the Court

Petitioners’ takings claim, raised as an affirmative defense
to the agency’s enforcement action, was properly before
the court because the AMAA provides a comprehensive
remedial scheme that withdraws Tucker Act jurisdiction
over takings claims brought by raisin handlers. Accord-
ingly, we reverse and remand to the Ninth Circuit.
                              I

                              A

  Congress enacted the AMAA during the Great Depres-
sion in an effort to insulate farmers from competitive
market forces that it believed caused “unreasonable fluc-
tuations in supplies and prices.” Ch. 296, 50 Stat. 246,
as amended, 7 U. S. C. §602(4). To achieve this goal,
Congress declared a national policy of stabilizing prices for
agricultural commodities. Ibid. The AMAA authorizes
the Secretary of Agriculture to promulgate marketing or-
ders that regulate the sale and delivery of agricultural
goods. §608c(1); see also Block v. Community Nutrition
Institute, 467 U. S. 340, 346 (1984) (“The Act contemplates
a cooperative venture among the Secretary, handlers, and
producers the principal purposes of which are to raise the
price of agricultural products and to establish an orderly
system for marketing them”). The Secretary may delegate
to industry committees the authority to administer mar-
keting orders. §608c(7)(C).
  The AMAA does not directly regulate the “producer[s]”
who grow agricultural commodities, §608c(13)(B); it only
regulates “handlers,” which the AMAA defines as “proces-
sors, associations of producers, and others engaged in the
handling” of covered agricultural commodities. §608c(1).
Handlers who violate the Secretary’s marketing orders
may be subject to civil and criminal penalties. §§608a(5),
608a(6), and 608c(14).
  The Secretary promulgated a marketing order for Cali-
                      Cite as: 569 U. S. ____ (2013)                     3

                          Opinion of the Court

fornia raisins in 1949.1 See 14 Fed. Reg. 5136 (codified,
as amended, at 7 CFR pt. 989 (2013)). In particular,
“[t]he Raisin Marketing Order, like other fruit and vegeta-
ble orders adopted under the AMAA, [sought] to stabilize
producer returns by limiting the quantity of raisins sold
by handlers in the domestic competitive market.” Lion
Raisins, Inc. v. United States, 416 F. 3d 1356, 1359 (CA
Fed. 2005). The Marketing Order defines a raisin “han-
dler” as “(a) [a]ny processor or packer; (b) [a]ny person
who places . . . raisins in the current of commerce from
within [California] to any point outside thereof; (c) [a]ny
person who delivers off-grade raisins . . . into any eligible
non-normal outlet; or (d) [a]ny person who blends raisins
[subject to certain exceptions].” 7 CFR §989.15.
   The Marketing Order also established the Raisin Ad-
ministrative Committee (RAC), which consists of 47 mem-
bers, with 35 representing producers, ten representing
handlers, one representing the cooperative bargaining
associations, and one member of the public. See §989.26.
The Marketing Order authorizes the RAC to recommend
setting up annual reserve pools of raisins that are not
to be sold on the open domestic market. See 7 U. S. C.
§608c(6)(E); 7 CFR §§989.54(d) and 989.65. Each year, the
RAC reviews crop yield, inventories, and shipments and
makes recommendations to the Secretary whether or not
there should be a reserve pool. §989.54. If the RAC rec-
ommends a reserve pool, it also recommends what portion
of that year’s production should be included in the pool
(“reserve-tonnage”). The rest of that year’s production
remains available for sale on the open market (“free-
tonnage”). §§989.54(d), (a). The Secretary approves the
——————
  1 The AMAA also applies to a vast array of other agricultural prod-

ucts, including “[m]ilk, fruits (including filberts, almonds, pecans and
walnuts . . . , pears, olives, grapefruit, cherries, caneberries (including
raspberries, blackberries, and loganberries), cranberries, . . . tobacco,
vegetables, . . . hops, [and] honeybees.” §608c(2).
4          HORNE v. DEPARTMENT OF AGRICULTURE

                         Opinion of the Court

recommendation if he determines that the recommen-
dation would “effectuate the declared policy of the Act.”
§989.55. The reserve-tonnage, calculated as a percentage
of a producer’s crop, varies from year to year.2
   Under the Marketing Order’s reserve requirements, a
producer is only paid for the free-tonnage raisins. §989.65.
The reserve-tonnage raisins, on the other hand, must be
held by the handler in segregated bins “for the account” of
the RAC. §989.66(f ). The RAC may then sell the reserve-
tonnage raisins to handlers for resale in overseas markets,
or may alternatively direct that they be sold or given at no
cost to secondary, noncompetitive domestic markets, such
as school lunch programs. §989.67(b). The reserve pool
sales proceeds are used to finance the RAC’s administra-
tive costs. §989.53(a). In the event that there are any
remaining funds, the producers receive a pro rata share. 7
U. S. C. §608c(6)(E); 7 CFR §989.66(h). As a result, even
though producers do not receive payment for reserve-
tonnage raisins at the time of delivery to a handler, they
retain a limited interest in the net proceeds of the RAC’s
disposition of the reserve pool.
   Handlers have other duties beyond managing the RAC’s
reserve pool. The Marketing Order requires them to file
certain reports with the RAC, such as reports concerning
the quantity of raisins that they hold or acquire. §989.73.
They are also required to allow the RAC access to their
premises, raisins, and business records to verify the ac-
curacy of the handlers’ reports, §989.77, to obtain inspec-
tions of raisins acquired, §989.58(d), and to pay certain
assessments, §989.80, which help cover the RAC’s admin-
istrative costs. A handler who violates any provision of

——————
    2 In
      2002–2003 and 2003–2004, the crop years at issue here, the re-
serve percentages were set at 47 percent and 30 percent of a producer’s
crop, respectively. See RAC, Marketing Policy & Industry Statistics
2012, p. 28 (Table 12).
                    Cite as: 569 U. S. ____ (2013)                   5

                         Opinion of the Court

the Order or its implementing regulations is subject to
a civil penalty of up to $1,100 per day. 7 U. S. C.
§608c(14)(B); 7 CFR §3.91(b)(1)(vii). A handler who does
not comply with the reserve requirement must “compen-
sate the [RAC] for the amount of the loss resulting
from his failure to . . . deliver” the requisite raisins.
§989.166(c).
                              B
   Petitioners Marvin and Laura Horne have been produc-
ing raisins in two California counties (Fresno and Madera)
since 1969. The Hornes do business as Raisin Valley
Farms, a general partnership. For more than 30 years,
the Hornes operated only as raisin producers. But, af-
ter becoming disillusioned with the AMAA regulatory
scheme,3 they began looking for ways to avoid the manda-
tory reserve program. Since the AMAA applies only to
handlers, the Hornes devised a plan to bring their raisins
to market without going through a traditional handler. To
this end, the Hornes entered into a partnership with Mrs.
Horne’s parents called Lassen Vineyards. In addition to
its grape-growing activities, Lassen Vineyards purchased
equipment to clean, stem, sort, and package the raisins
from Raisin Valley Farms and Lassen Vineyards. It also
contracted with more than 60 other raisin growers to
clean, stem, sort, and, in some cases, box and stack their
raisins for a fee. The Hornes’ facilities processed more
——————
  3 The Hornes wrote the Secretary and to the RAC in 2002 setting out

their grievances: “[W]e are growers that will pack and market our
raisins. We reserve our rights under the Constitution of the United
States . . . [T]he Marketing Order Regulating Raisins has become a tool
for grower bankruptcy, poverty, and involuntary servitude. The Mar-
keting Order Regulating Raisins is a complete failure for growers,
handlers, and the USDA . . . [W]e will not relinquish ownership of our
crop. We put forth the money and effort to grow it, not the Raisin
Administrative Committee. This is America, not a communist state.”
App. to Pet. for Cert. 60a.
6        HORNE v. DEPARTMENT OF AGRICULTURE

                     Opinion of the Court

than 3 million pounds of raisins in toto during the 2002–
2003 and 2003–2004 crop years. During these two crop
years, the Hornes produced 27.4% and 12.3% of the raisins
they processed, respectively.
  Although the USDA informed the Hornes in 2001 that
their proposed operations made them “handlers” under the
AMAA, the Hornes paid no assessments to the RAC dur-
ing the 2002–2003 and 2003–2004 crop years. Nor did
they set aside reserve-tonnage raisins from those produced
and owned by the more than 60 other farmers who con-
tracted with Lassen Vineyards for packing services. They
also declined to arrange for RAC inspection of the rai-
sins they received for processing, denied the RAC access
to their records, and held none of their own raisins in
reserve.
  On April 1, 2004, the Administrator of the Agriculture
Marketing Service (Administrator) initiated an enforce-
ment action against the Hornes, Raisin Valley Farms, and
Lassen Vineyards (petitioners). The complaint alleged
that petitioners were “handlers” of California raisins
during the 2002–2003 and 2003–2004 crop years. It also
alleged that petitioners violated the AMAA and the Mar-
keting Order by submitting inaccurate forms to the RAC
and failing to hold inspections of incoming raisins, retain
raisins in reserve, pay assessments, and allow access to
their records. Petitioners denied the allegations, counter-
ing that they were not “handlers” and asserting that they
did not acquire physical possession of the other producers’
raisins within the meaning of the regulations. Petition-
ers also raised several affirmative defenses, including a
claim that the Marketing Order violated the Fifth Amend-
ment’s prohibition against taking property without just
compensation.
  An Administrative Law Judge (ALJ) concluded in 2006
that petitioners were handlers of raisins and thus subject
to the Marketing Order. The ALJ also concluded that
                  Cite as: 569 U. S. ____ (2013)            7

                      Opinion of the Court

petitioners violated the AMAA and the Marketing Order
and rejected petitioners’ takings defense based on its view
that “handlers no longer have a property right that per-
mits them to market their crop free of regulatory control.”
App. 39 (citing Cal-Almond, Inc. v. United States, 30 Fed.
Cl. 244, 246–247 (1994)).
   Petitioners appealed to a judicial officer who, like the
ALJ, also found that petitioners were handlers and that
they had violated the Marketing Order. The judicial of-
ficer imposed $202,600 in civil penalties under 7 U. S. C.
§608c(14)(B); $8,783.39 in assessments for the two crop
years under 7 CFR §989.80(a); and $483,843.53 for the
value of the California raisins that petitioners failed to
hold in reserve for the two crop years under §989.166(c).
The judicial officer believed that he lacked “authority to
judge the constitutionality of the various statutes admin-
istered by the [USDA],” App. 73, and declined to adjudi-
cate petitioners’ takings claim.
   Petitioners filed a complaint in Federal District Court
seeking judicial review of the USDA’s decision. See 7
U. S. C. §608c(14)(B). The District Court granted sum-
mary judgment to the USDA. The court held that sub-
stantial evidence supported the agency’s determination
that petitioners were “handlers” subject to the Marketing
Order, and rejected petitioners’ argument that they were
exempt from the Marketing Order due to their status as
“producers” under §608c(13)(B). No. CV–F–08–1549 LJO
SMS, 2009 WL 4895362, *15 (ED Cal., Dec. 11, 2009).
Petitioners renewed their Fifth Amendment argument,
asserting that the reserve-tonnage requirement consti-
tuted a physical taking. Though the District Court found
that the RAC takes title to a significant portion of a Cali-
fornia raisin producer’s crop through the reserve require-
ment, the court held that the transfer of title to the RAC
did not constitute a physical taking. See id., at *26 (“ ‘[I]n
essence, [petitioners] are paying an admissions fee or
8        HORNE v. DEPARTMENT OF AGRICULTURE

                     Opinion of the Court

toll—admittedly a steep one—for marketing raisins. The
Government does not force plaintiffs to grow raisins or
to market the raisins; rather, it directs that if they grow
and market raisins, then passing title to their “reserve
tonnage” raisins to the RAC is the admissions ticket’” (quot-
ing Evans v. United States, 74 Fed. Cl. 554, 563–564
(2006))).
   The Ninth Circuit affirmed. The court agreed that
petitioners were “handlers” subject to the Marketing Or-
der’s provisions, and rejected petitioners’ argument that
they were producers, and, thus exempt from regulation.
673 F. 3d 1071, 1078 (2012). The court did not resolve
petitioners’ takings claim, however, because it concluded
that that it lacked jurisdiction to do so. The court ex-
plained that “a takings claim against the federal govern-
ment must be brought [in the Court of Federal Claims] in
the first instance, ‘unless Congress has withdrawn the
Tucker Act grant of jurisdiction in the relevant statute.’ ”
Id., at 1079 (quoting Eastern Enterprises v. Apfel, 524
U. S. 498, 520 (1998) (plurality opinion)). The court rec-
ognized that 7 U. S. C. §608c(15) provides an administra-
tive remedy to handlers wishing to challenge marketing
orders under the AMAA, and it agreed that “when a han-
dler, or a producer-handler in its capacity as a handler,
challenges a marketing order on takings grounds, Court of
Federal Claims Tucker Act jurisdiction gives way to sec-
tion [60]8c(15)’s comprehensive procedural scheme and
administrative exhaustion requirements.” 673 F. 3d, at
1079. But, the Ninth Circuit determined, petitioners
brought the takings claim in their capacity as producers,
not handlers. Id., at 1080. Consequently, the court was
of the view that “[n]othing in the AMAA precludes the
Hornes from alleging in the Court of Federal Claims that
the reserve program injures them in their capacity as
producers by subjecting them to a taking requiring com-
pensation.” Ibid. This availability of a Federal Claims
                    Cite as: 569 U. S. ____ (2013)                   9

                         Opinion of the Court

Court action thus rendered petitioners’ takings claim un-
ripe for adjudication. Ibid.
  We granted certiorari to determine whether the Ninth
Circuit has jurisdiction to review petitioners’ takings
claim. 568 U. S. ___ (2012).
                               II

                               A

   The Ninth Circuit’s jurisdictional ruling flowed from its
determination that petitioners brought their takings claim
as producers rather than handlers. This determination is
not correct. Although petitioners argued that they were
producers—and thus not subject to the AMAA or Market-
ing Order at all—both the USDA and the District Court
concluded that petitioners were “handlers.” Accordingly,
the civil penalty, assessment, and reimbursement for fail-
ure to reserve raisins were all levied on petitioners in
their capacity as “handlers.” If petitioners’ argument that
they were producers had prevailed, they would not have
been subject to any of the monetary sanctions imposed on
them. See 7 U. S. C. §608c(13)(B) (“No order issued under
this chapter shall be applicable to any producer in his
capacity as a producer”).
   It is undisputed that the Marketing Order imposes
duties on petitioners only in their capacity as handlers.
As a result, any defense raised against those duties is
necessarily raised in that same capacity. Petitioners ar-
gue that it would be unconstitutional for the Government
to come on their land and confiscate raisins, or to con-
fiscate the proceeds of raisin sales, without paying just com-
pensation; and, that it is therefore unconstitutional to fine
petitioners for not complying with the unconstitutional
requirement.4 See Brief for Petitioners 54. Given that
——————
  4 The Ninth Circuit construed the takings argument quite differently,

stating that petitioners believe the regulatory scheme “takes reserve-
tonnage raisins belonging to producers.” 673 F. 3d 1071, 1080 (2012).
10         HORNE v. DEPARTMENT OF AGRICULTURE

                         Opinion of the Court

fines can only be levied on handlers, petitioners’ takings
claim makes sense only as a defense to penalties imposed
upon them in their capacity as handlers. The Ninth Cir-
cuit confused petitioners’ statutory argument (i.e., “we are
producers, not handlers”) with their constitutional argu-
ment (i.e., “assuming we are handlers, fining us for refus-
ing to turn over reserve-tonnage raisins violates the Fifth
Amendment”).5
   The relevant question, then, is whether a federal court
has jurisdiction to adjudicate a takings defense raised by a
handler seeking review of a final agency order.
                             B
  The Government argues that petitioners’ takings-based
defense was rightly dismissed on ripeness grounds. Brief
for Respondent 21–22. According to the Government, be-
cause a takings claim can be pursued later in the Court
of Federal Claims, the Ninth Circuit correctly refused to
adjudicate petitioners’ takings defense. In support of its
position, the Government relies largely on Williamson
County Regional Planning Comm’n v. Hamilton Bank of
——————
When the agency brought its enforcement action against petitioners,
however, it did not seek to recover reserve-tonnage raisins from the
2002–2003 and 2003–2004 crop years. Rather, it sought monetary
penalties and reimbursement. Petitioners could not argue in the face of
such agency action that the Secretary was attempting to take raisins
that had already been harvested and sold. Instead, petitioners argued
that they could not be compelled to pay fines for refusing to accede to
an unconstitutional taking.
   5 The Government notes that petitioners did not own most of the rai-

sins that they failed to reserve and argues that petitioners would have
no takings claim based on those raisins. See Brief for Respondent 19.
We take no position on the merits of petitioners’ takings claim. We
simply recognize that insofar as the petitioners challenged the imposi-
tion of monetary sanctions under the Marketing Order, they raised
their takings-based defense in their capacity as handlers. On remand,
the Ninth Circuit can decide in the first instance whether petitioners
may raise the takings defense with respect to raisins they never owned.
                  Cite as: 569 U. S. ____ (2013)           11

                      Opinion of the Court

Johnson City, 473 U. S. 172 (1985). Brief for Respondent
21–22 (“Just compensation need not ‘be paid in advance
of, or contemporaneously with, the taking; all that is re-
quired is that a ‘reasonable, certain and adequate provision
for obtaining compensation’ exist at the time of the taking’ ”
(quoting Williamson County, 473 U. S., at 194)). In that
case, the plaintiff filed suit against the Regional Planning
Commission, claiming that a zoning decision by the Com-
mission effected a taking of property without just compen-
sation. Id., at 182. We found that the plaintiff ’s claim
was not “ripe” for two reasons, neither of which supports
the Government’s position.
   First, we explained that the plaintiff ’s takings claim in
Williamson County failed because the plaintiff could not
show that it had been injured by the Government’s action.
Specifically, the plaintiff “ha[d] not yet obtained a final
decision regarding the application of the zoning ordinance
and subdivision regulations to its property.” Id., at 186.
Here, by contrast, petitioners were subject to a final agency
order imposing concrete fines and penalties at the time
they sought judicial review under §608c(14)(B). This was
clearly sufficient “injury” for federal jurisdiction.
   Second, the Williamson County plaintiff ’s takings claim
was not yet ripe because the plaintiff had not sought
“compensation through the procedures the State ha[d]
provided for doing so.” Id., at 194. We explained that
“[i]f the government has provided an adequate process
for obtaining compensation, and if resort to that process
yields just compensation, then the property owner has no
claim against the Government for a taking.” Id., at 194–
195 (internal quotation marks and alteration omitted).
Stated differently, a Fifth Amendment claim is premature
until it is clear that the Government has both taken prop-
erty and denied just compensation. Although we often
refer to this consideration as “prudential ‘ripeness,’ ” Lucas
v. South Carolina Coastal Council, 505 U. S. 1003, 1013
12          HORNE v. DEPARTMENT OF AGRICULTURE

                          Opinion of the Court

(1992), we have recognized that it is not, strictly speaking,
jurisdictional.6 See Stop the Beach Renourishment, Inc. v.
Florida Dept. of Environmental Protection, 560 U. S. ___,
___, and n. 10 (2010) (slip op., at 24, and n. 10).
  Here, the Government argues that petitioners’ takings
claim is premature because the Tucker Act affords “the
requisite reasonable, certain, and adequate provision for
obtaining just compensation that a property owner must
pursue.” Brief for Respondent 22. In the Government’s
view, “[p]etitioners should have complied with the order,
and, after a portion of their raisins were placed in reserve
to be disposed of as directed by the RAC, . . . sought com-
pensation as producers in the Court of Federal Claims
for the alleged taking.” Id., at 24–25. We disagree with
the Government’s argument, however, because the AMAA
provides a comprehensive remedial scheme that with-
draws Tucker Act jurisdiction over a handler’s takings
claim. As a result, there is no alternative “reasonable,
certain, and adequate” remedial scheme through which
petitioners (as handlers) must proceed before obtaining
review of their claim under the AMAA.7
  The Court of Federal Claims has jurisdiction over Tucker
Act claims “founded either upon the Constitution, or any
Act of Congress or any regulation of an executive de-
partment.” 28 U. S. C. §1491(a)(1). “[A] claim for just
compensation under the Takings Clause must be brought
to the Court of Federal Claims in the first instance, unless
——————
  6 A “Case” or “Controversy” exists once the government has taken

private property without paying for it. Accordingly, whether an alter-
native remedy exists does not affect the jurisdiction of the federal court.
  7 That is not to say that a producer who turns over her reserve-

tonnage raisins could not bring suit for just compensation in the Court
of Claims. Whether a producer could bring such a claim, and what
impact the availability of such a claim would have on petitioners’
takings-based defense, are questions going to the merits of petitioners’
defense, not to a court’s jurisdiction to entertain it. We therefore do not
address those issues here.
                     Cite as: 569 U. S. ____ (2013)                  13

                         Opinion of the Court

Congress has withdrawn the Tucker Act grant of jurisdic-
tion in the relevant statute.” Eastern Enterprises, 524
U. S., at 520 (plurality opinion); see also United States v.
Bormes, 568 U. S. ___, ___ (2012) (slip op., at 5) (where “a
statute contains its own self-executing remedial scheme,”
a court “look[s] only to that statute”). To determine
whether a statutory scheme displaces Tucker Act jurisdic-
tion, a court must “examin[e] the purpose of the [statute],
the entirety of its text, and the structure of review that it
establishes.” United States v. Fausto, 484 U. S. 439, 444
(1988).
    Under the AMAA’s comprehensive remedial scheme,
handlers may challenge the content, applicability, and en-
forcement of marketing orders. Pursuant to §§608c(15)
(A)–(B), a handler may file with the Secretary a direct
challenge to a marketing order and its applicability to
him. We have held that “any handler” subject to a mar-
keting order must raise any challenges to the order,
including constitutional challenges, in administrative
proceedings. See United States v. Ruzicka, 329 U. S. 287,
294 (1946). Once the Secretary issues a ruling, the federal
district court where the “handler is an inhabitant, or has
his principal place of business” is “vested with jurisdiction
. . . to review [the] ruling.”8 §608c(15)(B). These statutory
provisions afford handlers a ready avenue to bring takings
claim against the USDA. We thus conclude that the
AMAA withdraws Tucker Act jurisdiction over petitioners’

——————
  8 Petitioners filed an administrative petition before the Secretary in

March 2007 pursuant to §608c(15)(A) challenging the Marketing Order
and its application to them. The USDA argued that they had no
standing to file the petition because they had not admitted that they
were handlers. The judicial officer granted the USDA’s motion to
dismiss the petition for lack of jurisdiction. Petitioners filed a com-
plaint in District Court, but the court dismissed it as untimely. The
Ninth Circuit affirmed. See Horne v. Dept. of Agriculture, 395 Fed.
Appx. 486 (2010).
14       HORNE v. DEPARTMENT OF AGRICULTURE

                     Opinion of the Court

takings claim. Petitioners (as handlers) have no alterna-
tive remedy, and their takings claim was not “premature”
when presented to the Ninth Circuit.
                             C
   Although petitioners’ claim was not “premature” for
Tucker Act purposes, the question remains whether a
takings-based defense may be raised by a handler in the
context of an enforcement proceeding initiated by the
USDA under §608c(14). We hold that it may. The
AMAA provides that the handler may not be subjected
to an adverse order until he has been given “notice and
an opportunity for an agency hearing on the record.”
§608c(14)(B). The text of §608c(14)(B) does not bar han-
dlers from raising constitutional defenses to the USDA’s
enforcement action. Allowing handlers to raise constitu-
tional challenges in the course of enforcement proceedings
would not diminish the incentive to file direct challenges
to marketing orders under §608c(15)(A) because a handler
who refuses to comply with a marketing order and waits
for an enforcement action will be liable for significant
monetary penalties if his constitutional challenge fails.
   In the case of an administrative enforcement proceed-
ing, when a party raises a constitutional defense to an
assessed fine, it would make little sense to require the
party to pay the fine in one proceeding and then turn
around and sue for recovery of that same money in another
proceeding. See Eastern Enterprises, supra, at 520. We
see no indication that Congress intended this result for
handlers subject to enforcement proceedings under the
AMAA. Petitioners were therefore free to raise their
takings-based defense before the USDA. And, because
§608c(14)(B) allows a handler to seek judicial review of an
adverse order, the district court and Ninth Circuit were
not precluded from reviewing petitioners’ constitutional
challenge. The grant of jurisdiction necessarily includes
                 Cite as: 569 U. S. ____ (2013)                 15

                     Opinion of the Court

the power to review any constitutional challenges properly
presented to and rejected by the agency. We are therefore
satisfied that the petitioners raised a cognizable takings
defense and that the Ninth Circuit erred in declining to
adjudicate it.
                             III
  The Ninth Circuit has jurisdiction to decide whether the
USDA’s imposition of fines and civil penalties on petition-
ers, in their capacity as handlers, violated the Fifth
Amendment. The judgment of the Ninth Circuit is re-
versed, and the case is remanded for further proceedings
consistent with this opinion.

                                                  It is so ordered.